Exhibit 10.1

 
EXECUTION COPY
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
AMENDMENT NO. 1 (the “Amendment”) dated as of December 20, 2006 to the Credit
Agreement dated as of September 22, 2006 (the “Credit Agreement”), among OAKLEY,
INC. (the “Company”), the BORROWING SUBSIDIARIES party thereto, the LENDERS
party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Lenders wish to increase the global commitments and
permit additional commitment increases in the future and to make certain other
amendments to the Credit Agreement, in each case as more fully set forth below;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.  Definitions; References. Unless otherwise specifically defined in
the recitals above, each term used herein which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement,
as amended hereby.
 
SECTION 2.  Amendment of Section 1.01, Schedule 2.01(a) and Section 2.01(c).
 
(a)  The last sentence of the definition of “Global Commitment” in Section 1.01
of the Credit Agreement is amended to read in its entirety as follows:
 
The aggregate amount of the Lenders’ Global Commitments as of December 20, 2006
is $246,500,000.
 
(b)  Each Lender’s Global Commitment as of the date hereof is the amount set
forth opposite its name on Schedule 2.01(a), which is amended to read in its
entirety as set forth on Schedule 2.01(a) hereto. Each Lender’s participation in
any Letter of Credit outstanding prior to the Amendment Effective Date and the
related LC Exposure is automatically adjusted on and as of the Amendment
Effective Date to reflect such Lender’s new Applicable Percentage. On the
Amendment Effective Date, the principal amount of each Lender’s outstanding
Loans shall be adjusted, and such Lender shall make or receive payments to or
from the other Lenders, and such other adjustments shall be made, as may be
required to reflect such Lender’s new Applicable Percentage.
 
(c)  Section 2.01 of the Credit Agreement is amended by replacing “$250,000,000”
with “$350,000,000”.
 
SECTION 3.  Amendment of Section 5.01. Each of clause (a) and clause (b) of
Section 5.01 of the Credit Agreement is amended to add before the semi-colon at
the end thereof “or by a Financial Officer”.
 
SECTION 4.  Representations of Company. The Company represents and warrants that
(i) the representations and warranties of each Credit Party set forth in the
Loan Documents shall be true on and as of the Amendment Effective Date (as
hereinafter defined) to the same extent as they would be required to be under
Section 4.02 on the occasion of any Loan or issuance of any Letter of Credit and
(ii) no Default will have occurred and be continuing on such date.
 
SECTION 5.  Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  Counterparts; Effectiveness. This Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when the Administrative Agent shall have received:
 
(i)  from the Company for the account of each existing Lender which has
increased its Global Commitment, an amendment fee equal to 0.05% of such
Lender’s additional Global Commitment,
 
(ii)  from each of the Company and the Required Lenders a counterpart hereof
signed by such party or facsimile or other written confirmation (in form
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof,
 
(iii)   a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Amendment Effective Date) of each of Gibson, Dunn &
Crutcher LLP, counsel to the Company, and Mr. William Weigand, special
Washington counsel to the Company, in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. The Company hereby requests such
counsel to deliver such opinions, and
 
(iv)  such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of each Credit Party, and any other legal matters relating to the Credit Parties
or the Loan Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

   
OAKLEY, INC.
 
  By:
/s/ Richard Shields
Name: Richard Shields
Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

LENDERS
 

 
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Kim Atkinson
Name: Kim Atkinson
Title: Senior Underwriter

 
 

   
BANK OF AMERICA, N.A.
 
 
By:
/s/ Mara Vaisz
Name: Mara Vaisz
Title: Vice President

 
 

   
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
/s/ Margaret Furbank
Name: Margaret Furbank
Title: Vice President

 
 

   
HSBC BANK USA, NATIONAL ASSOCIATION
 
 
By:
/s/ Michael McShane
Name: Michael McShane
Title: Senior Vice President

 
 

   
MIZUHO CORPORATE BANK, LTD.
 
 
By:
/s/ Raymond Ventura
Name: Raymond Ventura
Title: Deputy General Manager

 
 

   
U.S. BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ Conan Schleicher
Name: Conan Schleicher
Title: Vice President

 
 

   
BANK OF THE WEST
 
 
By:
/s/ Bruce Young
Name: Bruce Young
Title: Vice President

 
 

   
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
 
 
By:
/s/ Marianne Weinzinger
Name: Marianne Weinzinger
Title: Director
 
 
By:
/s/ Scott Obeck
Name: Scott Obeck
Title: Associate Director

 
 

   
THE BANK OF NOVA SCOTIA
 
 
By:
/s/ Mark Sparrow
Name: Mark Sparrow
Title: Director

 
 

   
BANK HAPOALIM B.M.
 
 
By:
/s/ James P. Surless
Name: James P. Surless
Title: Vice President
 
 
By:
/s/ Charles McLaughlin
Name: Charles McLaughlin
Title: Senior Vice President

 
 

   
THE NORTHERN TRUST COMPANY
 
 
By:
/s/ John E. Burda
Name: John E. Burda
Title: Vice President

 